ON REHEARING.
On petition for rehearing the judgment of this Court entered May 28, 1938, is now reaffirmed without prejudice to the court below to allow amendment to the Bill of Complaint on the filing of a supplemental Bill of Complaint, as the complainants may be advised to definitely present the question of the valid exercise of discretion of the Commission in the exercise of the power complained of. This order is made because our conclusion is that although the Bill of Complaint attempts to allege an abuse of power by the Commission in and about the contemplated repairs or extension of the electric light and water plants the allegations are too vague and indefinite to warrant relief, but show that there may be such facts which if properly alleged might warrant prejudicial interference. Petition for rehearing denied and the cause remanded for further proceedings if same may appear warranted.
WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.